Name: Commission Regulation (EC) No 1491/1999 of 7 July 1999 correcting Regulations (EC) No 2706/98, (EC) No 2711/98, (EC) No 2725/98, (EC) No 2745/98, (EC) No 2766/98, (EC) No 2781/98 and (EC) No 2803/98 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities 8. 7. 1999L 172/34 COMMISSION REGULATION (EC) No 1491/1999 of 7 July 1999 correcting Regulations (EC) No 2706/98, (EC) No 2711/98, (EC) No 2725/98, (EC) No 2745/98, (EC) No 2766/98, (EC) No 2781/98 and (EC) No 2803/98 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 1498/98 (2), and in particular Article 4(1) thereof, Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (3), and in particular Article 2(3) thereof, (1) Whereas Commission Regulations (EC) No 2706/98 (4), (EC) No 2711/98 (5), (EC) No 2725/98 (6), (EC) No 2745/98 (7), (EC) No 2766/98 (8), (EC) No 2781/98 (9) and (EC) No 2803/98 (10) establish a standard import value for determining the entry price of tomatoes origin- ating in certain third countries; (2) Whereas an error has been discovered in the Annexes to those Regulations; whereas the Regulations in question should therefore be corrected; (3) Whereas Article 4(3) of Regulation (EC) No 3223/94 provides that, where no standard import value is in force for a product for a given origin, the average of the standard import values in force for that product is to apply; whereas, as a result, that average should be recal- culated if one of its component standard import values is corrected; (4) Whereas application of the corrected standard import value must be requested by the party concerned so that they are not placed at a disadvantage, HAS ADOPTED THIS REGULATION: Article 1 Tha standard import values applicable to tomatoes originating in certain third countries listed in the Annexes to Regulations (EC) No 2706/98, (EC) No 2711/98, (EC) No 2725/98, (EC) No 2745/98, (EC) No 2766/98, (EC) No 2781/98 and (EC) No 2803/98 are replaced, as regards the third-country codes in the tables in the Annex, by the standard import values listed. Article 2 At the request of the party concerned, the customs office where the import was recorded shall refund part of the customs duties for the tomatoes originating in the third countries concerned and released for free circulation during the period of application of the corrected Regulations. Refund applications must be lodged no later than the last day of the third month following that in which this Regulation enters into force and must be accompanied by the declaration of release for free circulation for the import concerned. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. (3) OJ L 349, 24.12.1998, p. 1. (4) OJ L 340, 16.12.1998, p. 19. (5) OJ L 342, 17.12.1998, p. 1. (6) OJ L 343, 18.12.1998, p. 1. (7) OJ L 345, 19.12.1998, p. 11. (8) OJ L 346, 22.12.1998, p. 11. (9) OJ L 347, 23.12.1998, p. 13. (10) OJ L 349, 24.12.1998, p. 15. EN Official Journal of the European Communities8. 7. 1999 L 172/35 (ECU/100 kg) Regulation CN code Country code Standard importvalue ANNEX (EC) No 2706/98 0702 00 00 624 128,0 999 105,8 (EC) No 2711/98 0702 00 00 624 128,0 999 114,5 (EC) No 2725/98 0702 00 00 624 64,7 999 132,3 (EC) No 2745/98 0702 00 00 624 64,7 999 133,0 (EC) No 2766/98 0702 00 00 624 64,7 999 128,6 (EC) No 2781/98 0702 00 00 624 64,7 999 136,4 (EC) No 2803/98 0702 00 00 624 64,7 999 130,7